USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1425                            LISA DIAZ,                      Plaintiff, Appellant,                                v.                 SHIRLEY S. CHATER, COMMISSIONER,                 SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND        [Hon. Robert W. Lovegreen, U.S. Magistrate Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Kelly McKenna Cournoyer and Green, Greenberg & Nesselbush onbrief for appellant.     Sheldon Whitehouse, United States Attorney, Anthony C.DiGioia, Assistant U.S. Attorney, and Robert M. Peckrill, AssistantRegional Counsel, on brief for appellee.December 30, 1998                                                                     Per Curiam.  After carefully reviewing the briefs and recordon appeal, we affirm the judgment below.  Substantial evidencesupported the Appeals Council's determination that the appellantdid not show that she had a disabling impairment.  The appellant'sclaim that she suffered a severe, continuing impairment receivedlittle support from the medical evidence for the relevant period.See Dupuis v. Secretary of Health and Human Services, 869 F.2d 622,623 (1st Cir. 1988)(per curiam).  Although the appellant presentedaffidavits from non-medical sources which tended to show that heractivities were restricted during the relevant period, it would bereasonable to view her failure to seek treatment as undermining theprobative value of the evidence.  See Irlanda Ortiz v. Secretary ofHealth and Human Services, 955 F.2d 765, 770 (1st Cir. 1991)(percuriam)(implicit in  finding of disability is determination thatexisting treatments would not restore ability to work).     Affirmed.  Loc. R. 27.1.